REYNOLDS, P. J.
(dissenting). — It appears from the evidence in this case, that while plaintiff was walking along Carr Street, going west, she stepped into an opening or cellarway in the sidewalk, the cellar and opening appurtenant to the premises, and of the character described in the amended petition. <It is in evidence that a cover was provided for this opening, consisting of wooden slats which completely covered it when closed and down over the opening, and which was without projecting hinges, lock or other fastenings. This covering had been in use from twelve to sixteen years and, according to the testimony, was there when the premises were leased to the Gfunn Fruit Company. It was also in evidence that this accident was the first that had ever occurred in connection with anyone falling into this opening. This covering, instead of fitting even with the sidewalk, was raised at the back against the side or wall of the building. There is testimony for plaintiff that it was in .place when the accident happened. There is very substantial evidence to the effect that plaintiff’s injuries were severe and that she had incurred large expense in connection with her treatment, for which she was personally responsible, apart from her husband. There is also evidence to the effect that there were a lot of cedar or Christmas trees along the edge or curb of the sidewalk on the Carr Street side of the building, and possibly against the wall of the building, and that there was a passageway between them and the cellarway, possibly two and a half or three feet wide, and that immediately in front of the eellarway there was a clear space a couple, of feet wide out to the street.
*282At the close of the testimony for plaintiff, defendants interposed a demurrer, which was overruled, defendants excepting.
At the instance of plaintiff the court gave an instruction, which, among other things, told the jury that if they found from the evidence that defendants, on or about December 17, 1914 and for a long time prior thereto, “owned, controlled and used” the building . . . “and in connection with which property or building they provided, used and maintained on the Carr Street side thereof, an opening or cellarway, which was used and maintained by defendants as a means of ingress and egress to the cellar or basement of said building and property, ; . . then the court instructs you that it was the duty of defendants to provide and maintain over said opening or cellarway a wood or oron cover or grating ... so secured in such a reasonably safe manner as to prevent accident to anyone passing over it; . . ,. and if you further find and believe from the evidence that defendants failed to provide and maintain over said opening or cellarway a wood or iron cover or grating, . . . secured in a reasonably safe and secure manner, and as a direct result thereof, plaintiff was caused to step or fall into said opening or cellarway and was thereby injured, then your verdict will be for plaintiff and against the defendants,” provided plaintiff was in the exercise of due care, etc. (Italics ours).
On the request of the defendants the court instructed the jury, among other things, that even if the covering was not such as required by the ordinance, yet if the jury found that the injuries to plaintiff resulted not from the failure of the cover to conform to the ordinance but solely because the covering was left open by the lessees by some representative of the lessees in possession, or some other person than defendants, then the jury will find in favor of the defendants.
The evidence showed beyond all question that defendants were either in the actual or constructive possession or control of the premises, nor did they use *283them. They owned the premises, but had leased them for a term of five years sometime before this accident happened to the G-unn Fruit Company, and with their assent the unexpired term of that lease had been transferred to other parties, who were not defendants. So there is no evidence whatever to show, that in the sense implied by this first instruction given, at the instance of plaintiff, the defendants controlled or used the property.
In that instruction the court told the jury that defendants were liable if they owned, controlled and used the building; in the one given for defendant the court told the jury they - could not find for plaintiff unless they found that the cover was left open by the lessees or some representative of the lessees in possession of the premises, or some person other than the defendant. This is correct, but diametrically contrary to thé one given for plaintiff. When that is so, there must he a reversal of the judgment and, ordinarily, a remander of the cause.
But looking further into the facts in evidence, and conceding it to be true that the cover, made of wooden slats, bad been provided by the defendants to he used along with the building, and even conceding that it was defective and dangerous, it nowhere appears by any testimony that by reason of any defect in this cover plaintiff sustained the accident of which she complains. Plaintiff neither stepped on it nor was tripped up by any projection connected with it, nor did it break under her. She fell into the open hole or cellarway. While there was some testimony that this cover was over the cellarway at about the time plaintiff fell into the hole, or, more accurately, testimony by members, or employees, of the Fruit Company, that when they left the premises at about the time, but before the time plaintiff said she fell into the hole, this cover was in place over the opening, plaintiff herself makes no mention of any cover being there at the time; she hit no cover, but sustained a clean fall. Admit that the cover tilted ■ toward the wall, she must have'gotten under it and *284between it and the level of the sidewalk and have gotten into the opening. This" is impossible to be inferred from the evidence; an impossible physical fact. The only inference is, that the cover was not then in place over the opening. As said, even if not level bnt raised back against the wall of the building, when in place, it could not have been over the opening when plaintiff fell in. So the defect in the construction of' the cover had nothing to do with the accident. It was the duty of the lessees to keep the premises free from any nuisance and they were responsible for the condition in which they were kept. The only inference from the testimony is that the accident resulted from the fact that the lessees in possession left this cover off at the time, or that it had become displaced. That was the act and fault of the lessees and not of the defendants, owners or lessors, who had nothing whatever to‘do with the use of the building or its appurtenances at the time. These were solely in the control of the lessees. For the manner of the use of the premises, defendants, as the owners, as lessors, are in no manner responsible.
Our Supreme Court has said, in Kilroy v. City of St. Louis et al., 242 Mo. 79, l. c. 86, 145 S. W. 769.
“Whether or not a party is in possession is often a mixed question of law and fact. The owner of a house is in contemplation of law for certain purposes in possession, although it is actually occupied by his tenant. But when the inquiry is, whose duty was it to keep the premises in order? the answer is, it was his duty who was in actual occupancy with immediate control of the same.”
We are not troubled here with any mixed question of law and of fact. There is no question of fact as to who was in the possession and control of the premises at the time. It was the lessees, not the owners. It was the duty of the lessees, as a matter of law, to keep the premises free from a nuisance or traps to the unwary. That same law is announced by our Supreme Court in Bender v. Weber, 250 Mo. 551, 157 S. W. 570. There it is said (l. c. 562): “In the next place, there is a *285doctrine of the law hinging on the express terms of leases, whereby the duty to make repairs or keep tenements fit is taken from the shoulders of the tenant or occupier (where it generally belongs, Ward v. Fagin, 101 Mo. 669) and is put upon those of the landlord, and wherein the breach of that duty has been sometimes (but not always) allowed some significance as lex pri-vata in determining the liability of the landlord to the tenant or his guests or customers for injuries.” In the Bender case, supra, the terms of the lease between the defendants and tenants was not before the court, nor did the petition count on a breach of any contractual duty springing from the verbiage or provisions of the lease itself, hence the court says, that the doctrine above stated and cases discussing it “are afield.” Again, on page 563 of the above case, it is said: “So there is a well established general doctrine that may be guardedly stated after this fashion: It is the tenant, not the landlord, who has surrendered domination and control, who is liable for the negligence maintenance of the premises. In the case at bar the lease introduced by plaintiff, is before us. It is a lease for a term of five years and it is provided in it that the premises described and here involved are “to be used by said lessees, for the carrying on a commission business, or for any other legitimate mercantile business not contrary to law or •ordinance, . . . for and during the term of five (5) years thereafter.” The rental is stated, and failure to pay it is a cause of forfeiture. It is provided that the lease is not assignable, under penalty of forfeiture, without the written assent of the leasor, and that at the expiration of the lease, or termination of the term-thereby created, the premises are to be surrendered unto the lessors their assigns, etc., in as good condition as received, only excepting natural wear and decay, or the act of God, or the effects of accidental fire, and that all inside repairs deemed necessary by the lessee are to be made at the expense of the lessees, with the consent- of the lessor, and not otherwise. It is further provided in the lease: “The said premises shall be *286kept in good order and repair, and free from any nuisance or filth, at the expense of said lessees, and shall not he used by said lessees, or by any person occupying the same, in any manner or for any purpose prohibited by any law or ordinance, or by the terms „ereof.” So there is nothing in this lease that takes the duty to make repairs “from the shoulders of the tenant or occupier . . . and is put upon those of the landlord.” Very clearly this lease puts the ' possession, care and control of the premises in the possession of the lessees, who are liable, not only under the terms of the lease, as implied, but by operation of law, for their maintenance in such a manner as not to create a nuisance, and for damages sustained by reason of failure so to do.
The section of the city ordinance pleaded and in evidence (section 1292, R. C. 1912) has no application here. It provides that the cover shall be “secured in such manner as to prevent accident to anyone passing over it.” That applies* only when the cover is in place. It does not mean that the opening is always to be covered. Such an interpretation would render the cellar always inaccessible from the pavement. This section as well as 'the following are sections 1213 and 1214, Rombauer’s.
There is another section of the same ordinance (section 1293, Revised Code 1912, p. 816), which does look to the use of the cover, and that section provides: ‘ ‘ "Whosoever in this city shall keep or leave open any cellar door or grating of any vault on any highway, thoroughfare or sidewalk, or shall suffer any such door or grating belonging to premises occupied by him to be in an insecure position whereby passengers may be in danger of falling into a cellar or vault, shall be deemed guilty of a misdemeanor.” This section is neither pleaded nor in evidence and is not before us. We notice it only as a recognition by the city of the very point we have before us, namely, when a cover is provided by the landlord or tenant, it is the duty of the occupier of. the *287premises to see that the opening to the vault or cellar is not allowed to be or remain in such position or condition as to endanger those having occasion to pass over the street.
While I dissent from the first paragraph of the opinion of my Brother Allen, for the reasons here set out, I concur in the second paragraph.